                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7       ANTHONY MERLO,                                     Case No. 18-cv-03943-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING MOTION TO
                                   9              v.                                          DISMISS WITHOUT LEAVE TO
                                                                                              AMEND
                                  10       CITY OF PALO ALTO,
                                                                                              [Re: ECF 26]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is Defendant City of Palo Alto’s (“City”) motion to dismiss the

                                  14   Second Amended Complaint (“SAC”). See Mot., ECF 26. Plaintiff Anthony Merlo (“Plaintiff”),

                                  15   proceeding pro se, filed this action against the City under 42 U.S.C. § 19831 for deprivations of his

                                  16   Due Process rights. See Second. Am. Compl. (“SAC”), ECF 24. Plaintiff alleges that in a state

                                  17   court action between these parties, a state appellate court declined to consider Plaintiff’s

                                  18   arguments challenging his status as a vexatious litigant. See SAC ¶ 2; id. ¶ 6 (“The (deprivation)

                                  19   was caused by a state appellate court justice . . . .”). According to the state court order, it declined

                                  20   to hear this argument because it had “dismissed Merlo’s prior appeal of the vexatious litigant order

                                  21   in 2007.” Id., Ex. 1 at 5 n.4. Plaintiff’s alleged injury is the payments he was required to make to

                                  22   continue litigating after being designated a vexatious litigant. Id. ¶ 7. Elsewhere, Plaintiff alleges

                                  23   that the City is responsible for this injury because it “obtain[ed] [a] court order to require Plaintiff

                                  24   to post bond.” Id.; see also id. ¶ 4.

                                  25

                                  26   1
                                        In his opposition to the motion to dismiss, Plaintiff argues he is not making a claim under
                                  27   Section 1983. See Opp. at 4,7, ECF 28. However, his Second Amended Complaint clearly
                                       contemplates a claim under Section 1983, see SAC ¶ 6 (“In order to recover under Title 42 USCA
                                  28   Sect. 1983, Plaintiff must prove . . .”). Moreover, Section 1983 is the appropriate mechanism to
                                       bring a claim for a constitutional violation against a state actor. See 42 U.S.C. § 1983.
                                   1           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                   2   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                   3   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                   4   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                   5   as true all well-pled factual allegations and construes them in the light most favorable to the

                                   6   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                   7   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                   8   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   9   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                  10   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                  11   liable for the misconduct alleged.” Id.

                                  12           Plaintiff’s allegations fail to state a valid claim against the City for deprivations of his Due
Northern District of California
 United States District Court




                                  13   Process rights under 42 U.S.C. § 1983. To the extent Plaintiff’s claim is tied to the state court’s

                                  14   decision not to consider Plaintiff’s vexatious litigant argument, Defendant cannot be said to have

                                  15   caused the deprivation, as it was not involved in that decision. See Harper v. City of Los Angeles,

                                  16   533 F.3d 1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff must also demonstrate that

                                  17   the defendant’s conduct was the actionable cause of the claimed injury.”). To the extent Plaintiff’s

                                  18   claim is tied to the City’s decision to move to have Plaintiff designated as a vexatious litigant, the

                                  19   Court is aware of no authority that supports the proposition that a state actor can deprive someone

                                  20   of his right to due process by simply filing a motion in an action against that individual. And in

                                  21   any event, as evidenced by the state court opinion, the City filed its motion in or before 2007. As

                                  22   such, any statute of limitations for a Due Process violation resulting from that motion is almost

                                  23   certainly barred by any applicable state statute of limitations. See, e.g., Wilson v. Hays, 228 F.

                                  24   Supp. 3d 1100, 1107 (S.D. Cal. 2017) (statute of limitations for torts in California is two years).

                                  25           Thus, Plaintiff’s SAC fails to state a cause of action under either theory of liability.

                                  26   Although leave to amend should be freely given, the Court is not required to grant leave to amend

                                  27   if the Court determines that permitting amendment would be an exercise in futility. See, Enriquez

                                  28   v. Aurora Loan Servs., LLC, 509 F. App’x 607, 608 (9th Cir. 2013); Rutman Wine Co. v. E. & J.
                                                                                           2
                                   1   Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to amend is not an abuse of

                                   2   discretion where the pleadings before the court demonstrate that further amendment would be

                                   3   futile.”). Given that additional allegations pertaining to the underlying incidents could not cure

                                   4   the identified deficiencies, the Court finds that any amendment would be futile.

                                   5           For these reasons, Plaintiff’s claims are DISMISSED WITH PREJUDICE. The case

                                   6   management conference set for November 29, 2018 is hereby VACATED. The Clerk of the Court

                                   7   is directed to close the case.

                                   8

                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: November 1, 2018

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
